                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
                                                                                 DATE FILED: 03/09/2020



                                       Application GRANTED. Defendants' deadline to produce any Rule
                                       26.2 materials for witnesses whom they intend to call during their
                                       case-in-chief, and to provide the Government with summary witness
                                       materials related to tracing blockchain transactions and financial
                                       transactions, is adjourned to March 30, 2020.
BY ECF AND EMAIL
The Honorable Lorna G. Schofield       The Supplemental Protective Order will issue separately.
United States District Court
Southern District of New York          Dated: March 9, 2020
40 Foley Square                               New York, New York
New York, New York 10007

       Re:     United States v. Sohrab Sharma, et al., 18 Cr. 340 (LGS)

Dear Judge Schofield:

        The Government respectfully submits this letter to update Your Honor regarding the
Government’s production of Jencks Act materials, and to request, jointly with the defendants, that
the Court (a) enter the enclosed supplemental protective order restricting the dissemination of
materials produced by the Government pursuant to 18 U.S.C. § 3500 and/or Federal Rule of
Criminal Procedure 26.2, to which the parties have all agreed and consented, and (b) extend the
defendants’ March 23, 2020 deadline to produce any Rule 26.2 materials for witnesses whom they
intend to call during their case-in-chief, and to provide the Government with summary witness
materials related to tracing blockchain transactions and financial transactions, to March 30, 2020.

         Subject to the defendants’ good faith and reasonable efforts to enter into stipulations that
spare the Government the time and resources of preparing and calling custodial witnesses, the
Government will begin producing Jencks Act materials, pursuant to the Court’s March 5, 2020
Scheduling Order (Dkt. 294) on March 9, 2020. The Government respectfully requests that its
provision of Jencks Act materials this far in advance of trial be subject only to the defendants’
good faith and reasonable efforts to enter into stipulations. The Government reserves the right,
absent good faith and reasonable efforts by the defense, to object to the March 9, 2020 deadline.
See United States v. Coppa, 267 F3d. 132, 145 (2d Cir. 2001) (“We have previously held that
Jencks Act prohibits a District Court from ordering the pretrial disclosure of witness statements. ”)
(citations omitted).

         Hopeful that the defendants’ engage in good faith and reasonable efforts to enter into
stipulations by March 9, 2020, the Government respectfully requests that the Court enter the
enclosed supplemental protective order (the “Supplemental Protective Order”), agreed and
consented to by all of the parties, to govern materials produced by the Government pursuant to 18
U.S.C. § 3500 and/or Federal Rule of Criminal Procedure 26.2. Subject to the defendant’s good
faith and reasonable efforts to enter into stipulations, and upon entry of the Supplementa l
Honorable Lorna G. Schofield
March 7, 2020
Page 2 of 2

Protective Order, the Government will begin producing Jencks Act materials pursuant to the
Court’s March 5, 2020 Scheduling Order.

         Finally, the parties jointly request that the Court extend the defendants’ March 23, 2020
deadline to produce (i) any rule 26.2 materials for witnesses whom they intend to call in their case-
in-chief, and (ii) reciprocal discovery regarding summary witness testimony related to tracing
blockchain transactions and financial transactions, including Rule 26.2 materials and draft summary
chart exhibits (see Dkt. 264) by one week to March 30, 2020, consistent with the one-week
adjournment of other trial-related deadlines reflected in the Court’s March 5, 2020 Scheduling
Order.

                                                      Respectfully submitted,

                                                      CRAIG STEWART
                                                      Attorney for the United States
                                                      Acting Under 28 U.S.C. § 515

                                               By:    ___/s_______________________________
                                                      Negar Tekeei / Samson Enzer / Daniel Loss
                                                      Assistant United States Attorneys
                                                      (212) 637-2482 / -2342 / -6527

cc:    All counsel (via ECF)
